Title: Mary Smith Cranch to Abigail Adams, 7 August 1784
From: Cranch, Mary Smith
To: Adams, Abigail



Braintree August 7th. 1784

Long e’er this time I hope my dear Sister and Cousin have sat their Feet upon the British shore, and been made happy by the sight of their long absent Friends. Your mind must have been greatly agitated as you drew near the place where you expected to meet them, uncertain as you were whether the first inteligence would produce you the most exquisite pleasure, or the most Poignant distress. I hope you are all as Happy as this checkerd scene will permit you to be. Time will hang heavy upon me till I hear from you. I long to have the particulars of your voyage. If you was well enough to keep a journal pray send it me. I have miss’d two oppertunitys of writing to you, by not knowing of them, till it was too late. Betsy happen’d to be in Boston when one Vessell Saild and wrote by it. I hope you have receiv’d it. My Letters my dear Sister will not be compos’d of Politicks; I am entirly out of the line of them. Now you are absent from me I know you expect Subjects in which your Heart is more interested. The week after you left us Mr. Tyler and I carried Louissa and Polly to Lincoln and brought back Betsy. We found sister and her Family Well, and seemingly very happy. Sure I am She is very com­fortably supply’d with every neccessary. Louissa shed many a Tear at being left, but I hear She soon got reconcil’d to her situation. Betsy is still with me. Lucy return’d With Mr. Shaw when he was here at commencment. When she comes home Betsy will go. We had a letter from Lucy Last Week. Sister Shaw and your dear Boys were well. Sisters Health is much mended by her journey this Spring. Billy and Betsy are now upon a visit of a week to Haverhill. We have had a sharp drought, scarcly a drop of rain for six weeks after you left us. Since that we have had frequent showers and things begin to revive. Every Body supposes you must have had a very short Passage, by the constant strong west winds we have had and by the uncommonly long Passages all the vessels from Europe have had. Capt. Beals was out sixty Days. He has brought a fine Family of children with him, five Sons and a little Daughter. Mrs. Beals is a Handsome amiable, Well-Bred woman exceedingly affable. She did not wait for a visit from me, but call’d upon us herself, (which oblig’d me especially as I was not at home when they came) to make her a very earley visit. If he has not brought with him too great a Tast for the Luxurys of Europe, they will be a pritty addition to our Neighbourhood. All the genttry that have come into the Town for these Several years have rather injur’d than other ways our morals. Mr. T-m-es Negro girl is dead: she was a misirable object. Mrs. T. is affraid to sleep above stairs since her death. She is affraid of a visit from her—O conscience how faithfully thou doest thy office! Mr. T. is gone to the West Indies, and since the Death of the poor Negro she is affraid also to sleep without a Man—in the next Parlour at least, and as nobody appear’d so unapropriated as Josiah Veasy she has chosen him for a protector and given him an asylum in her House. Scandal hold thy Tongue.
Aunt Tufts has been very sick but is better. The Docr. will I suppose write. I have made several visits to your House, but I dont Love too. It has a dismal look. Pheby keeps it in nice order. It is sweept and every thing that wants it, rub’d once a week. She looks very happy and would be so I believe if some of the Neighbours did not trouble her. She says She Believes they think that you left her your Almoner, for she cannot think that they can Suppose her able to supply all their wants. They impose upon her sadly. I design’d to have told you long before now that your Mother Hall, and your Brother Adams’s Family are well. I think your Mother has been better this summer than usual. We have visited each other as often as we could. She has din’d with me twice. I should have seen her to day if I had not been writing to you. You may depend upon my utmost attention to her Health and Happiness. I suppose Mr. Tyler will write, he is well. Tell Cousin Nabby that she has left a sorrowful looking Picture behind her. I dont like it.
Mr. Cranch is well. Betsy has had her Health very well for her, has been upon a visit of three weeks at Weymouth return’d last week. Old Mr. Nightingail is dead, and old Mrs. Savil also. Both died very suddenly, the former was found dead in his Bed, the later walk’d out in the Garden the Day before her death, and about an hour before she died she smook’d her Pipe and drank a dish of Tea, layd her head upon her Pillow and said “Tis over,” and expir’d without a Pang. They both died on the same day. Delight Newcomb langushes still, without any prospect of recovering. I think I have given a purty particular account of your Friends and acquaintance. Our Germantown Friends must not be forgot, nor our good Uncle Quincy, they are well as usual. Miss Paine wrote to you Some time past, but was too late for the vessel. Cousin Palmers Family mov’d to Boston this Day—and now my dear sister, the companion of my youth, My sweet Friend, when will you return? Can you conjecture? My days will, they must be lonely till you do. Let me participate in all your amusements. You my sister are one of the sentimental Travellers. You love your Pen and I expect much entertainment. Yesterday I went to see Deacon Adams. He had the misfortune to break his Thigh about Twelve days ago. A cart ran over it. Tis Set and we hope he will do well.
I want a Wilton carpit for our best room. It measures five and an half yards one way, and four and three quarters the other. I have been told that it can be had for five Shillings a yard in London. It will take about Twenty five yards if we get the yard wide. I should rather have it in one piece. Will you be so kind as to inquire what you can get one for? I hop’d to have sent you a Bill by this conveyence, but I have not got the money yet. You know where I expected it. Give my best regards to Mr. Adams and my Cousins and accept the best wishes of your ever affectionate sister

Mary Cranch

